PROHIBITION
WELLIVER, Judge.
This is an original proceeding in prohibition. Relator Stephen W. Mendell is a duly appointed part-time assistant public defender for Buchanan County and respondent Fred E. Schoenlaub is the duly elected 5th Judicial Circuit (Buchanan County) Judge. Respondent entered his order appointing relator to represent the movant in a Rule 27.26 proceeding. Factually, the only difference between this case and the ease of State ex rel. Robards v. Casteel, 630 S.W.2d 583, (Mo. banc 1982) heard and decided contemporaneously herewith, is that realtor herein filed a motion to withdraw as counsel for movant, which motion was overruled by *585respondent. The ultimate issue to be decided is the same. Do the provisions of § 600.066, RSMo Supp. 1981, (as amended in 1980), prevent respondent from appointing relator, in his official capacity as public defender, to represent the movant in a Rule 27.26 proceeding?
For the reasons set forth in Robarás, relator’s motion to withdraw as counsel is now rendered moot by reason of the changes in the statutes and the motion stands properly overruled. Rule 27.26(h).
The preliminary rule in prohibition is ordered quashed.
All concur.